Exhibit 10.3

 

Note: This is the general form used for a non-qualified stock option award under
the 1997 Executive Stock Plan.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO HUGHES SUPPLY, INC.

1997 EXECUTIVE STOCK PLAN

 

THIS AGREEMENT is made as of the Grant Date by and between HUGHES SUPPLY, INC.
(the “Company”) and [NAME] the “Grantee”).

 

Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference, the Company hereby awards as of the Grant Date to Grantee a
non-qualified stock option (the “Option”) pursuant to the Plan, as described
below, to purchase the Option Shares. All capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Plan.

 

  A. Grant Date: [DATE].

 

  B. Type of Option: Non-Qualified Stock Option.

 

  C. Plan: Hughes Supply, Inc. 1997 Executive Stock Plan.

 

  D. Option Shares: All or any part of [NUMBER] shares of the Company’s common
stock, $1.00 par value per share (“Common Stock”).

 

  E. Exercise Price: $[PRICE] per share of Common Stock. The Exercise Price is
the Fair Market Value, determined pursuant to the Plan, of a share of Common
Stock on the Grant Date.

 

  F. Option Period: The Option may be exercised as to all or any portion of the
vested Option Shares during the Option Period, which commences on the Grant Date
and ends generally on the earliest of (select all that apply):

 

  ¨ the tenth (10th) anniversary of the Grant Date;

 

  ¨ expiration of three (3) months after the date the Grantee experiences a
termination of employment or service for any reason other than death or
Disability;

 

  ¨ expiration of                      after the date the Grantee experiences a
termination of employment or service for any reason other than death or
Disability;

 

  ¨ one (1) year following the date of the Grantee’s death or Disability;

 

  ¨                          following the date of the Grantee’s death or
Disability.

 

Note that other limitations to exercising the Option, as described in the
attached Terms and Conditions, may apply.

 



--------------------------------------------------------------------------------

  G. Vesting Schedule: [SCHEDULE].

 

By their signatures below, the Grantee and the Company agree that the Option is
granted under and governed by the terms and conditions of the Plan and this
Agreement. Grantee has received and reviewed in their entirety the Plan, the
prospectus that summarizes the terms of the Plan and this Agreement, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Grantee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan and
Agreement.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed and sealed this
Agreement as of the Grant Date set forth above.

 

HUGHES SUPPLY, INC.

By:        

Thomas I. Morgan, President and CEO

--------------------------------------------------------------------------------

[NAME OF GRANTEE]

 

Page 2 of 2



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

TO THE

NON-QUALIFIED STOCK OPTION AGREEMENT

HUGHES SUPPLY, INC.

1997 EXECUTIVE STOCK PLAN

 

1. Exercise of Option. Subject to the provisions provided herein or in the
Agreement made pursuant to the Plan:

 

(a) The Option may be exercised with respect to all or any portion of the Option
Shares at any time during the Option Period by the delivery to the Company, at
its principal place of business, of (i) a written notice of exercise in
substantially the form attached hereto as Exhibit 1, which shall be actually
delivered to the Company no earlier than thirty (30) days prior to the date upon
which Grantee desires to exercise all or any portion of the Option; and (ii)
payment to the Company of the Exercise Price multiplied by the number of Option
Shares being purchased (the “Purchase Price”) in the manner provided in
Subsection (b); and, if applicable, (iii) payment, in accordance with Section 5,
of the withholding liability arising from the exercise. Upon acceptance of such
notice and receipt of payment in full of the Purchase Price and any applicable
withholding liability, the Company shall cause to be issued a certificate
representing the Option Shares purchased.

 

(b) The Purchase Price shall be paid in full upon the exercise of an Option and
no Option Shares shall be issued or delivered until full payment therefor has
been made. Payment of the Purchase Price for all Option Shares purchased
pursuant to the exercise of an Option shall be made in one of the following
manners:

 

(i) by cash or certified check;

 

(ii) by delivery to the Company of a number of shares of Common Stock which have
been owned by the holder for at least six (6) months prior to the date of
exercise having an aggregate Fair Market Value of not less than the product of
the Exercise Price multiplied by the number of shares the Grantee intends to
purchase upon the exercise of the Option on the date of delivery;

 

(iii) by receipt of the purchase price in cash from a proper broker, dealer or
other creditor following delivery of instructions by the Grantee to the
Secretary of the Company regarding delivery to such broker, dealer or other
creditor of that number of Option Shares with respect to which the Option is
exercised; or

 

(iv) any combination thereof.

 

2. Rights as Shareholder. Until the stock certificates reflecting the Option
Shares accruing to the Grantee upon exercise of the Option are issued to the
Grantee, the Grantee shall have no rights as a shareholder with respect to such
Option Shares. The Company shall make no adjustment for any dividends or
distributions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or the attached Agreement otherwise provides.

 

3. Restriction on Transfer of Option and of Option Shares. Except to the extent
the Committee deems permissible under Section 422(b) of the Internal Revenue
Code of 1986, as amended, and consistent with the best interests of the Company,
the Option evidenced hereby is nontransferable other than by will or the laws of
descent and distribution and shall be exercisable during the lifetime of the
Grantee

 

Page 1 of 4



--------------------------------------------------------------------------------

only by the Grantee (or in the event of his disability, by his personal
representative) and after his death, only by his legatee or the executor of his
estate.

 

4. Withholding. The Grantee must satisfy his federal, state and local, if any,
withholding taxes imposed by reason of the exercise of the Option either by
paying to the Company the full amount of the withholding obligation (i) in cash,
(ii) by electing, in writing in substantially the form attached hereto as
Exhibit 2 (a “Withholding Election”), to have the actual number of shares of
Common Stock issuable upon exercise reduced by the smallest number of whole
shares of Common Stock which, when multiplied by the fair market value of the
Common Stock as of the date the Option is exercised, is sufficient to satisfy
the amount of withholding tax; or (iii) by any combination of the above. Grantee
may make a Withholding Election only if the following conditions are met:

 

(a) the Withholding Election is made by executing and delivering to the Company
a properly completed Notice of Withholding Election in substantially the form of
Exhibit 2 attached hereto; and

 

(b) the Withholding Election is made no later than the date on which the amount
of tax required to be withhold is determined (the “Tax Date”).

 

Notwithstanding anything to the contrary herein, the Committee may in its sole
discretion disapprove and give no effect to any Withholding Election.

 

5. Changes in Capitalization.

 

(a) The number of shares of Common Stock reserved for issuance upon the exercise
of the Option and the Exercise Price of the Option shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or a combination of shares or the payment of
an ordinary stock dividend in shares of such Common Stock to holders of
outstanding shares of Common Stock or any other increase or decrease in the
number of shares of such Common Stock outstanding effected without receipt of
consideration by the Company to the extent that Grantee’s proportionate interest
shall be maintained as before the occurrence of the event.

 

(b) In the event of a merger, consolidation, extraordinary dividend,
reorganization or other change in the capital structure of the Company or tender
offer for shares of Common Stock, the Committee may make such adjustments with
respect to the Option and take such other actions as it deems necessary or
appropriate to reflect such merger, consolidation, reorganization or tender
offer; provided, however that if the Company shall not be the surviving entity
as a result of any such event and the parties to that transaction do not provide
for the substitution of the Option with option rights in the surviving entity,
then the Committee may cash-out the Option based upon the Fair Market Value of
the Common Stock determined as of any date within thirty (30) days immediately
prior to the transaction.

 

(c) The existence of the Plan and the Option granted pursuant to the Plan shall
not affect in any way the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding. Any adjustment pursuant to this Section 6 may
provide, in the Committee’s discretion, for the

 

Page 2 of 4



--------------------------------------------------------------------------------

elimination without payment therefor of any fractional shares that might
otherwise be subject to the Option.

 

6. Special Limitation on Exercise. No purported exercise of the Option shall be
effective without the approval of the Committee, which may be withheld to the
extent that the exercise, either individually or in the aggregate together with
the exercise of other previously exercised stock options and/or offers and sales
pursuant to any prior or contemplated offering of securities, would, in the sole
and absolute judgment of the Committee, require the filing of a registration
statement with the United States Securities and Exchange Commission or with the
securities commission of any state. If a registration statement is not in effect
under the Securities Act of 1933 or any applicable state securities law with
respect to shares of Common Stock purchasable or otherwise deliverable under the
Option, the Grantee (a) shall deliver to the Company, prior to the exercise of
the Option or as a condition to the delivery of Common Stock pursuant to the
exercise of an Option exercise, such information, representations and warranties
as the Company may reasonably request in order for the Company to be able to
satisfy itself that the Option Shares are being acquired in accordance with the
terms of an applicable exemption from the securities registration requirements
of applicable federal and state securities laws and (b) shall agree that the
shares of Common Stock so acquired will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities law.

 

7. Legend on Stock Certificates. Certificates evidencing the Option Shares, to
the extent appropriate at the time, shall have noted conspicuously on the
certificates a legend intended to give all persons full notice of the existence
of the conditions, restrictions, rights and obligations set forth herein and in
the Plan.

 

8. Governing Laws. This Agreement and the Terms and Conditions shall be
construed, administered and enforced according to the laws of the State of
Florida.

 

9. Successors. This Agreement and the Terms and Conditions shall be binding upon
and inure to the benefit of the heirs, legal representatives, successors and
permitted assigns of the Grantee and the Company.

 

10. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

 

11. Severability. In the event that any one or more of the provisions or portion
thereof contained in the Agreement and these Terms and Conditions shall for any
reason be held to be invalid, illegal or unenforceable in any respect, the same
shall not invalidate or otherwise affect any other provisions of the Agreement
and these Terms and Conditions, and the Agreement and these Terms and Conditions
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

12. Entire Agreement. Subject to the terms and conditions of the Plan which is
incorporated herein by reference, the Agreement and the Terms and Conditions
express the entire understanding of the parties with respect to the Option.

 

Page 3 of 4



--------------------------------------------------------------------------------

13. Violation. Any transfer, pledge, sale, assignment, or hypothecation of the
Option or any portion thereof shall be a violation of the terms of the Agreement
or these Terms and Conditions and shall be void and without effect.

 

14. Headings and Capitalized Terms. Section headings used herein are for
convenience of reference only and shall not be considered in construing the
Agreement or these Terms and Conditions. Capitalized terms used, but not
defined, in either the Agreement or the Terms and Conditions shall be given the
meaning ascribed to them in the Plan.

 

15. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of the Agreement and
these Terms and Conditions, the party or parties who are thereby aggrieved shall
have the right to specific performance and injunction in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.

 

16. Arbitration. Any controversy or claim arising out of or relating to this
Option shall be settled by arbitration in accordance with the commercial
Arbitration rules of the American Arbitration Association. The arbitration shall
take place in Orlando, Florida. Each party to this Agreement may select a
neutral arbitrator. The selected arbitrators shall in turn appoint a third
neutral arbitrator, and the three so chosen shall comprise the arbitration
panel. The decision of the arbitration panel shall be final and binding on the
parties, and judgment upon the award rendered by the arbitration panel may be
entered by any court having jurisdiction thereof.

 

17. No Right to Continued Retention. Neither the establishment of the Plan nor
the award of Option Shares hereunder shall be construed as giving the Grantee
the right to continued employment with the Company or any affiliate.

 

Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT 1

 

NOTICE OF EXERCISE OF

NON-QUALIFIED STOCK OPTION TO PURCHASE

COMMON STOCK OF

HUGHES SUPPLY, INC.

 

Hughes Supply, Inc.

20 North Orange Avenue

Suite 200

Orlando, Florida 32801

 

Attention:

   Secretary

Re:

   Exercise of Non-Qualified Stock Option

 

Gentlemen:

 

Subject to acceptance hereof by Hughes Supply, Inc. (the “Company”) pursuant to
the provisions of the Hughes Supply, Inc. 1997 Executive Stock Plan (the
“Plan”), I hereby give notice of my election to exercise the option granted to
me to purchase [NUMBER] shares of common stock of the Company (“Common Stock”)
under the Non-Qualified Stock Option Agreement (the “Agreement”) dated as of
[DATE] (the “Option”). The purchase shall take place as of                     ,
         (the “Exercise Date”).

 

On or before the Exercise Date, I will pay the applicable purchase price as
follows:

 

  ¨ by delivery of cash or a certified check for $                     for the
full purchase price payable to the order of Hughes Supply, Inc.

 

  ¨ by delivery of cash or a certified check for $                    
representing a portion of the purchase price with the balance to consist of
shares of Common Stock that I have owned for at least six months and that are
represented by a stock certificate I will surrender to the Company with my
endorsement. If the number of shares of Common Stock represented by such stock
certificate exceed the number to be applied against the purchase price, I
understand that a new stock certificate will be issued to me reflecting the
excess number of shares.

 

  ¨ by delivery of a stock certificate representing shares of Common Stock that
I have owned for at least six months which I will surrender to the Company with
my endorsement as payment of the purchase price. If the number of shares of
Common Stock represented by such certificate exceed the number to be applied
against the purchase price, I understand that a new certificate will be issued
to me reflecting the excess number of shares.

 

  ¨

by delivery of the purchase price by                                         
    , a broker, dealer or other “creditor” as defined by Regulation T issued by
the Board of Governors of the Federal Reserve System. I hereby authorize the
Company to issue a stock certificate for the number of shares indicated above in
the name of said broker, dealer or other creditor or its nominee pursuant to
instructions received by the Company and to deliver said stock

 

Exhibit 1 - Page 1 of 4



--------------------------------------------------------------------------------

 

certificate directly to that broker, dealer or other creditor (or to such other
party specified in the instructions received by the Company from the broker,
dealer or other creditor) upon receipt of the purchase price.

 

To the extent applicable, the required federal, state and local income tax
withholding obligations or the exercise of the Option shall also be paid in cash
or by certified check on or before the Exercise Date, or will be satisfied in
the manner provided in the Withholding Election previously tendered or to be
tendered to the Company no later than the Tax Date.

 

As soon as the stock certificate is registered in my name, please deliver it to
me at the below address.

 

If the Common Stock being acquired is not registered for issuance to and resale
by the Grantee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:

 

The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;

 

I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;

 

The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;

 

I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;

 

Exhibit 1 - Page 2 of 4



--------------------------------------------------------------------------------

I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;

 

The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;

 

The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;

 

I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;

 

I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;

 

I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and

 

The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Agreement. Acceptance by me of the certificate representing
such Common Stock shall constitute a confirmation by me that all such
agreements, representations, warranties and covenants made herein shall be true
and correct at that time.

 

Exhibit 1 - Page 3 of 4



--------------------------------------------------------------------------------

I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice. I further understand that capitalized terms used in
this Notice of Exercise without definition shall have the meanings given to them
in the Plan.

 

Very truly yours,

 

Signature

   

Name

   

Address

     

Social Security Number

   

Date

   

 

AGREED TO AND ACCEPTED:

           

HUGHES SUPPLY, INC.

           

By:

               

Title:

               

Number of Shares Exercised:

               

Number of Shares Remaining:

         

        Date:

   

 

Exhibit 1 - Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT 2

 

NOTICE OF WITHHOLDING ELECTION

HUGHES SUPPLY, INC.

1997 EXECUTIVE STOCK PLAN

 

TO:    Hughes Supply, Inc.      Attn: Secretary FROM:    [NAME] RE:   
Withholding Election

 

This election relates to the Option identified in Paragraph 3 below. I hereby
certify that:

 

  (1) My correct name and social security number and my current address are set
forth at the end of this document.

 

  (2) I am (check one, whichever is applicable):

 

  ¨ the original recipient of the Option.

 

  ¨ the legal representative of the estate of the original recipient of the
Option.

 

  ¨ a legatee of the original recipient of the Option.

 

  ¨ the legal guardian of the original recipient of the Option.

 

  (3) The Option pursuant to which this election relates was issued under the
Hughes Supply 1997 Executive Stock Plan (the “Plan”) in the name of [NAME] for
the purchase of a total of [NUMBER] shares of Common Stock. This election
relates to                  shares of Common Stock issuable upon exercise of the
Option (the “Common Stock”), provided that the numbers set forth above shall be
deemed changed as appropriate to reflect the applicable Plan provisions.

 

  (4) In connection with any exercise of the Option with respect to the Common
Stock, I hereby elect to have certain of the shares issuable pursuant to the
exercise withheld by the Company for the purpose of having the value of the
shares applied to pay federal, state and local, if any, taxes arising from the
exercise.

 

    The shares to be withheld shall have, as of the Tax Date applicable to the
exercise, a Fair Market Value equal to the minimum statutory tax withholding
requirement under federal, state and local law in connection with the exercise.

 

  (5) This Notice of Withholding Election is made no later than the Tax Date and
is otherwise timely made pursuant to the Plan.

 

Exhibit 2 - Page 1 of 2



--------------------------------------------------------------------------------

  (6) I understand that the Company shall withhold from the Common Stock a whole
number of shares of Common Stock having the value specified in Paragraph 4
above.

 

  (7) The Plan has been made available to me by the Company, I have read and
understand the Plan and I have no reason to believe that any of the conditions
therein to the making of this Withholding Election have not been met.
Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.

 

Dated:

                       

Signature

                         

Name (Printed)

                         

Street Address

                         

City, State, Zip Code

                         

Social Security Number

 

Exhibit 2 - Page 2 of 2